Citation Nr: 0907567	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice-connected pension.   



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1970 to April 1973.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
decision of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran has already been found to be disabled for VA 
pension purposes.  

2.  Because the Veteran's monthly Food Stamps are excludable 
from his countable income for pension purposes, his income is 
below the maximum annual pension rate (MAPR).   


CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension 
are met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The appellant had ample opportunity to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence as well as pertinent information pertaining 
to the Veteran's income.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

In a February 2004 statement the Veteran indicated that he 
received $100 per month in income for taking care of a 
friend, KL, along with "room and board."  He noted that he 
also received food stamps for his food and that he had been 
taking care of KL since 1999.

In a February 2004 response letter the RO requested that the 
Veteran indicate how much he would have to spend if he paid 
his own rent each month and how much he would have to spend 
if he had to pay for his food each month.

In a March 2004 response the Veteran indicated that if he had 
to pay his own rent it would be $575 per month and if he had 
to buy his own food it would cost somewhere between $225 to 
$250 per month.   
  
In a May 2004 rating decision the RO found that the Veteran 
met the disability criteria for receipt of nonservice-
connected pension.  In the subsequent June 2004 decision, 
however, the RO determined that the Veteran's annual income 
effective December 9, 2003, exceeded the maximum annual 
pension rate (MAPR), making him ineligible for receipt of VA 
pension benefits.  In making this determination the RO found 
that the Veteran's annual earnings amounted to $1200; that he 
received an additional $6900 income in free rent (i.e. the 
$575 per month he would have to pay for rent multiplied by 
12) and that he received additional income in the form of the 
value of food he received from KL.  

In a June 2005 Notice of Disagreement the Veteran indicated 
that he did not know how much it might cost for him to rent a 
place and to pay for his own food.  When the RO had asked him 
this question, he had simply guessed at what these amounts 
might be.  

In an August 2006 statement of the case the RO found that the 
Veteran's annual income exceeded the MAPRs effective December 
2003, December 2004 and December 2005.  The RO determined 
that the Veteran's annual earnings amounted to $1200; that he 
received an additional $6900 income in free rent (i.e. the 
$575 per month he would have to pay for rent multiplied by 
12) and that he received additional income of $2,850 in the 
form of food (with this latter figure representing the 
average of 225 and 250 multiplied by 12).  Thus, the RO found 
that the Veteran had a total income of 10,950, which exceeded 
the MAPRs effective December 2003 (9,894), December 2004 
(10,162) and December 2005 (10,579).

On his October 2006 Form 9 the Veteran once again indicated 
that he had simply estimated how much his rent and food costs 
were.  He then noted that the real figures were $150 per 
month in food stamps and $250 per month in rent, to go along 
with the $100 per month he received in pay.  

On a May 2007 financial status report the Veteran appeared to 
indicate that his monthly rent would have been $450 per month 
if he had had to pay rent.  He also reported his monthly food 
expenses as $150 per month and his monthly gross salary as 
$100 per month.  

In a November 2007 letter KL indicated that he had been 
legally blind since 1988.  In 1992, the Veteran started 
helping him and in 1998 KL started paying the Veteran $100 
per month for his assistance and also provided him with a 
place to live.  The Veteran took care of all of KL's needs 
and also his home.  The Veteran received food stamps to pay 
for his food and KL provided him with toiletries.  

In an October 2007 statement the Veteran contended that KL 
providing him with housing amounted to maintenance under 
38 C.F.R. § 3.272(b) and thus should not be considered 
income.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a Veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
Veteran's willful misconduct.  38 U.S.C.A. §§ 1521(d), (e); 
see also 38 C.F.R. §§ 3.351(b), (c), and (d).  One 
prerequisite to entitlement is that the Veteran's income not 
exceed the applicable maximum pension rate (MAPR) specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 
3.23(a), (b), (d)(4).  In determining countable annual income 
for improved pension purposes, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  

The value of welfare, including "donations from public or 
private relief, welfare, or charitable organizations" is 
excluded from countable income for the purpose of determining 
entitlement to pension.  38 C.F.R. § 3.272(a).  Similarly, 
"the value of   maintenance furnished by a relative,  
friend, or a charitable organization (civic or 
governmental)" is also excluded from countable income.  The 
value of maintenance is not excludable "if it is paid from 
the individual's income."  38 U.S.C.A. § 3.272(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

IV.  Analysis

As the Veteran has already established eligibility for 
pension on the basis of his disability status, the only 
question in this case is whether he meets the income 
requirements for receipt of pension.  The RO accurately noted 
that the applicable MAPRs effective December 2003, December 
2004 and December 2005 were 9,894, 10,162 and 10,579 
respectively.  See Manual M21-1, Part I, Appendix B.  The RO 
also found that the Veteran's combination of monetary income 
and food and housing support income exceeded these 
thresholds, making him income ineligible for pension.

The RO's determination was predicated in part on its 
assessment of how much food support income the Veteran 
received.   In his March 2004 statement the Veteran indicated 
that if he had to buy his own food it would cost him between 
$225 and $250 per month and in a separate statement, he noted 
that he received $150 in food stamps.  The general receipt of 
food stamps was later corroborated by KL.  As a result of the 
March 2004 statement, the RO determined that the Veteran 
received $225-$250 per month in countable food support income 
for pension purposes.     

The Board interprets the Veteran's March 2004 statement to 
mean that if he did not get any support from food stamps or 
KL, he would have to pay between $225 and $250 per month for 
food.  As he had been receiving $150 per month in Food 
Stamps, however, this benefit was providing him with a 
majority of his food support.   Food stamps can either be 
considered welfare or maintenance payments and are thus 
excludable from countable income for pension purposes.  
38 C.F.R. § 3.272(a), (b).  Consequently, the $150 per month 
the Veteran received for food stamps should not have been 
counted as income for pension purposes.  Accordingly, the 
RO's August 2006 calculation of the Veteran's annual income 
(i.e. 10,950) needs to be revised downward by $1800 (i.e. 12 
x $150), leading to a lower annual income for pension 
purposes of $9,150.  Thus, the Veteran's countable income was 
below the MAPRS effective December 2003, December 2004 and 
December 2005. 

The Veteran has argued that the housing assistance he 
receives from KL should be excluded from his income for 
pension purposes as well, as it constitutes excludable 
maintenance.  The record clearly shows, however, that the 
Veteran is receiving the housing assistance as form of 
payment for the caretaking services he provides to KL.  Thus, 
it represents a part of the Veteran's income and is not 
excludable from his countable income for pension purposes.   
(See 38 U.S.C.A. § 3.272(b), indicating that the value of 
maintenance is not excludable "if it is paid from the 
individual's income"). 

The Veteran has also contended that the initial figure of 
$575, which he cited as how much he would have to pay in rent 
if his housing was not provided by KL was too high and that 
this value is really $450 or even $250.  As the veteran 
presented these latter values after the RO informed him that 
the initial monthly figure of $575 per month would make him 
income ineligible for pension, and as the Veteran has not 
provided any explanation as to why the housing he receives is 
only worth these lower amounts, the Board does not have a 
basis for finding these latter values credible.  Accordingly, 
the Board must credit the Veteran's initial figure of $575 
per month (made before he knew that the RO had found him 
income ineligible for pension) as the amount of income he 
receives through housing support.  If the Veteran does obtain 
corroborative information, which supports his essential 
contention that the market value of the housing he receives 
is less that $575 per month, he should submit such 
information to the RO.  

In summary, given that the Veteran's monthly Food Stamps are 
excludable from his monthly income for pension purposes, his 
income was below the applicable MAPRs effective December 
2003, December 2004 and December 2005 and entitlement to 
nonservice-connected pension is warranted.  


ORDER

Entitlement to nonservice-connected pension is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


